Royce, J.
afterwards directed a judgement of reversal to be entered, for the following reasons, in which the other judges concurred.
This question is not affected by the proviso to the 97th section of the statute. The body of that section contemplates the final judgement in each action, as the criterion for allowing costs, with the exception of such cases only as come within the proviso; and the proviso embraces no case of review, except when the judgement reviewed from, aside from costs, does not exceed the sum c?f seven dollars. Both these points have been often decided, and recently in Robinson vs. Whitcher and wife, Caledonia, March T. 1828. The only question therefore is, whether the present case comes within the body of the section aforesaid which enacts, among other things, “ that in all actions of the case for slanderous words, if tho damage found or assessed by the jury do not surmount the sum of seven dollars, the court shall allow no greater costs than damages.”
There are certainly well settled distinctions between written and oral slander, founded upon reasons of justice to the party injured, and upon those of policy, to prevent breaches of the public peace. In a case however where the injury is in fact very trifling, and the party has shown himself entitled to only nominal damages, it is not easy to perceive why the form of the slander should affect the amount of costs to be recovered ; for whether the slander were written or spoken, the action is still to be regarded as unimportant and frivolous. Hence the rule upon this subject, established in England by the case of Hall vs. Warner, seems to have resulted from a limited definition of the term “ slanderous words,” rather than from any 'obvious principle springing from the comparative demerit of the different sorts of slander. The expressions used in the statute may, without any violence, be made to embrace a libel as well as oral slander, as they equal*437ly consist of slanderous words. At the same time, the English construction, though more narrow and exclusive, is probably more consistent with the ordinary and familiar acceptation. And for this reason, and for the sake of following a construction already settled upon a statute which is identical with our own, we should probably affirm the taxation of costs in this case, were the question entirely new in this court, and were no collateral mischiefs to be apprehended from such a decision. But the point now in judgement was directly decided in Harris vs. Lawrence, 1 Tyler, 164. And in construing this statute, we must not forget others in which the like words occur. In this examination there is no occasion to look beyond the several acts defining the jurisdiction of justices of the peace. These have uniformly excepted certain actions, and among those excepted are •“ actions for slanderous words.” Under these statutes it was never imagined that a justice of the peace had jurisdiction of written slander : and to establish such jurisdiction, by the limited construction now contended for, would strike the community with no little surprise. The more comprehensive construction must be retained.
Judgement of the county court reversed, and judgement entered for the plaintiff to recover his damages, and cost taxed at one cent.